DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT No. US2018/054096 filed October 3, 2018 and to U.S. Provisional App. No. 62/567,554 filed October 3, 2017 

Status of Claims
This Office Action is responsive to the amendment filed on March 11, 2020. As directed by the amendment: claims 1-2, 10, 12, 16, 20-23, 61, 63, 66, 69, 138-139, and 141-142 have been amended; and claims 3-8, 11, 13-15, 17-19, 24-60, 64, 67-68, 70-71, 73-136, 140, 143-144, 145-147 have been cancelled. Thus, claims 1-2, 9-10, 12, 16, 20-23, 61-63, 65-66, 69, 72, 137-139, 141-142, 145, and 148-150 are presently pending in this application. 

Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 9-10, 12, 16, and 20-23, drawn to a respiratory therapy device and methods of using the respiratory therapy device.
Group II, claim(s) 61-63, 65-66, 69, and 72, drawn to an oscillating positive expiratory pressure assembly, a respiratory therapy device, and methods of using the assembly and device.
Group III, claim(s) 137-139, 141-142, 145, and 148-150, drawn to a respiratory therapy assembly kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an inhalation oscillatory valve and an exhalation oscillatory valve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liardet (U.S. Patent No. 5,451,190). Liardet discloses a respiratory therapy apparatus comprising an inhalation oscillatory valve (3, 5’, 6’; Fig. 1-2, 7-8; col 3, ln 63 to col 4, ln 14) and an exhalation oscillatory valve (2, 5, 6; Fig. 1-2, 7-8; col 3, ln 63 to col 4, ln 14).

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an oscillating positive expiratory pressure assembly and an exhalation oscillatory valve and a one-way valve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liardet (U.S. Patent No. 5,451,190).  Liardet discloses a respiratory therapy apparatus comprising an oscillating positive expiratory pressure assembly (2, 5, 6; Fig. 1-2, 7-8; col 3, ln 63 to col 4, ln 14) and an exhalation oscillatory valve (5, 6; Fig. 1-2, 7-8) and a one-way valve (3, 5’, 6’; Fig. 1-2, 7-8; col 3, ln 63 to col 4, ln 14).

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of an exhalation oscillatory valve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liardet (U.S. Patent No. 5,451,190).  Liardet discloses a respiratory therapy apparatus comprising an exhalation oscillatory valve (2, 5, 6; Fig. 1-2, 7-8; col 3, ln 63 to col 4, ln 14).

During a telephone conversation with Leo Yasinski and Jacob Yasinski on July 5, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 9-10, 12, 16, and 20-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 61-63, 65-66, 69, 72, 137-139, 141-142, 145, and 148-150 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 10, 12, 16, 21, and 23 are objected to because of the following informalities:  
Claim 1 recites “wherein a nebulizer is fluidly coupled to coupleable to the first inflow opening”, ln 3-4 should read -- wherein a nebulizer is fluidly coupleable to the first inflow opening--;
Claim 10 recites “includes a nebulizer chamber having”, ln 2 should read --includes nebulizer chamber having--.
  Claim 10 recites “which is not part of the airflow mixing channel volume”, ln 3-4 should read --which is not part of an airflow mixing channel volume--;
Claim 12 recites “wherein the exhalation oscillatory valve includes:”, ln 1-2 should read --wherein the exhalation oscillatory valve includes one of :--;
Claim 16 recites “The respiratory therapy device of claim 15 1,”, ln 1 should read --The respiratory therapy device of claim 1,--;
Claim 21 recites “valve and or the one-way”, ln 2 should read --valve and/or the one-way--;
Claim 23 recites “inflow opening the oscillating positive expiratory pressure assembly”, ln 3 should read “inflow opening and wherein the oscillating positive expiratory pressure assembly--
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a chattering valve or a curved plastic tube containing a flexible hose and sound damper” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the one-way medicament valve is an includes the inhalation oscillatory valve”, ln 1-2 it unclear whether the one-way medicament valve is the inhalation oscillatory valve or the one-way medicament valve includes the inhalation oscillatory valve.  Examiner believes this is a typographical error. Therefore, for the purpose of this Office Action claim 20 is interpreted as reciting -- wherein the one-way medicament valve includes the inhalation oscillatory valve--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, 12, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liardet (U.S. Patent No. 5,451,190) in view of Guo et al . (U. S. Pub. No. 2013/0228174; hereinafter: “Guo”) in view of Rusher (U.S. Pub. No. 2014/0150801).
Regarding Claim 1, Liardet discloses a respiratory therapy apparatus comprising an airflow mixing channel (70, 71, 74; Fig. 8-9; col 5, ln 53-68) including a first inflow opening (72; Fig. 8), a second inflow opening (holes in cover 7’; Fig. 1, 8-9; col. 3, ln 63-68; Examiner notes: Liardet discloses holes in cover 7' enabling inhaled air to be admitted.), and an outflow opening (A, Fig. A annotated below) wherein a nebulizer (73; Fig. 8; col 5, ) is fluidly coupleable to the first inflow opening (nebulizer 73, Fig. 8, col. 5, ln 53-59); a one-way air intake valve (3, 5’, 6’; Fig. 1-2, 8-9; col 3, ln 63 to col 4, ln 14) fluidly coupled to the second inflow opening (Fig. 1-2, 8-9; col 3, ln 63 to col 4, ln 14); a medicament flow path that fluidly passes through the outflow opening; and an oscillating positive expiratory pressure assembly (1, 2, 5, 6; Fig. 1-2, 7-9 and B, Fig. A annotated below; col 3, ln 63 to col 4, ln 14) fluidly coupled to the one-way medicament valve (Fig. 1-2, 7-9), wherein the oscillating positive expiratory pressure assembly includes a user-interface opening (C, Fig. A annotated below) and, wherein the one-way air intake valve an inhalation oscillatory valve (3, 5’, 6’; Fig. 1-2, 8-9; col 3, ln 63 to col 4, ln 14).

    PNG
    media_image1.png
    324
    512
    media_image1.png
    Greyscale
 
Figure A, adapted from Figure 8 of Liardet.
Liardet does not specifically disclose the respiratory therapy apparatus comprising a one-way medicament valve in the medicament flow path fluidly coupled to the outflow opening; and wherein the exhalation oscillatory valve is pivotable with respect to the airflow mixing channel.
Guo teaches an oscillatory pep with nebulizer device comprising an airflow mixing channel (tubular portion 302, Fig. 1, 3, 6; ¶¶ 0054, 0056-0057) having an outflow opening (opening of proximal end of connector 300 at port 40; Fig. 1, ¶¶ 0040, 0056), and a one-way medicament valve fluidly coupled to the outflow opening (one-way valve 310; Fig. 1; ¶¶  0056-0061) for the purpose of providing a substantially airtight seal from the airflow mixing channel which opens in response to a user inhaling and minimizing the waste of the medicament during exhalation (¶¶ 0056, 0058). 
Rusher teaches an airway pressure control device comprising an oscillating positive expiratory pressure assembly (13, 22, 23, 24, 25; Fig. 24-31; ¶¶ 0138, 0170-0174) having an exhalation oscillatory valve (22, 23; Fig. 24-31) that is pivotable with respect to a main airflow  channel (11; Fig. 24-31) for the purpose of providing the oscillating (i.e. fluttering) expiratory valve that is biased closed and has a variable opening pressure (¶¶ 0123, 0141, 0144). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory therapy apparatus of Liardet to include the one-way medicament valve in the medicament flow path fluidly coupled to and at the outflow opening as taught by Guo, and to modified the oscillating positive expiratory pressure assembly to include the exhalation oscillatory valve that is pivotable with respect to the airflow mixing channel for the purpose of providing a substantially airtight seal from the airflow mixing channel which opens in response to a user inhaling and minimizing the waste of the medicament during exhalation (See Guo: ¶¶ 0056, 0058), and providing the fluttering (i.e. oscillating) valve that is biased closed and has a variable opening pressure (See Rusher: ¶¶ 0123, 0141, 0144)
Regarding Claim 2, the modified device of Liardet discloses the respiratory therapy apparatus wherein, when a user inhales through the user-interface opening, aerosolized liquid medicament formed at the nebulizer when connected and in operation admixes with air brought in through the one-way air intake valve to form a diluted aerosolized liquid medicament in the airflow mixing channel, wherein the diluted aerosolized liquid medicament passes through the one-way medicament valve and into the oscillating positive expiratory pressure assembly to be channeled out of the user-interface opening, and wherein, when a user exhales, exhaled air enters the user-interface opening and exits through the exhalation oscillatory valve, but does not exit through the one-way medicament valve (See Liardet: col 5, ln 53-67; See Guo: ¶¶ 0040, 0056-0061).
Regarding Claim 9, the modified device of Liardet discloses the respiratory therapy apparatus discloses an enlarged space (See Liardet: col. 5, ln 53-59).
The modified device of Liardet does not specifically discloses the respiratory therapy apparatus wherein the airflow mixing channel contributes to an airflow mixing channel volume defined between the nebulizer when connected, the one-way air intake valve, and the one-way medicament valve, wherein the airflow mixing channel volume is from about 15 cc to about 150 cc.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the modified device of Liardet could have been modified as claimed, through routine experimentation, to provide a chamber with a homogeneous volume comprising a reserve of product to be inhaled having a volume from about 15 cc to about 150 cc.
Regarding Claim 10, the modified device of Liardet discloses the respiratory therapy apparatus wherein the nebulizer is present and connected to the first inflow opening and includes a nebulizer chamber (See Liardet: 71; Fig. 8) having a nebulizing volume [Examiner notes: The volume of chamber 71 (See Liardet: Fig. 8) limited by the one-way medicament valve in the modified device of Liardet at A (Fig. A annotated above)] where aerosolized liquid medicament is generated which is not part of an airflow mixing channel volume [Examiner notes: The volume of chamber 70 (See Liardet: Fig. 8) limited by the one-way medicament valve in the modified device of Liardet at A (Fig. A annotated above)], and wherein at least 60 vol% of the aerosolized liquid medicament that is not returned to the nebulizer is inhaled by the user [See Liardet: col 5, ln 53-67; See Guo: ¶¶ 0040, 0056-0061; Examiner notes: The location of the one-way medicament valve in the modified device of Liardet (at A, Fig. A annotated above) is placed such that all of the aerosolized liquid medicament that passes the one-way medicament valve is not returned to the nebulizer and is entrained into the flow inhaled by the user.]
The modified device of Liardet does not specifically disclose the respiratory therapy apparatus and wherein the nebulizing volume to airflow mixing channel volume is from about 1:1 to about 1:10.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  The modified device of Liardet clearly depicts the volume of the airflow mixing channel as nearly equal to or greater than the nebulizer volume of the nebulizer chamber.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that modified device of Liardet depicts the nebulizing volume to airflow mixing channel volume as having a ratio from about 1:1 to about 1:10.
Regarding Claim 12, the modified device of Liardet discloses the respiratory therapy apparatus wherein the exhalation oscillatory valve includes: a chattering valve (3, 5’, 6’; Fig. 1-2, 8-9; col 3, ln 63 to col 4, ln 14; Examiner notes: the modified device of Liardet discloses the exhalation oscillatory valve as a “flatter valve” being an example of a chattering valve.).
Regarding Claim 16, the modified device of Liardet discloses the respiratory therapy apparatus wherein adjusting an angle relationship between the exhalation oscillatory valve and to the airflow mixing channel modifies an oscillation frequency of the exhalation oscillatory valve (22, 23; Fig. 24-31; ¶¶ 0123, 0138, 0141, 0144, 0170-0174; Examiner notes: During exhaling the exhalation oscillatory valve is forced to swing, thereby pivoting the exhalation oscillatory valve in relation to the airflow mixing channel and generating the oscillation frequency.  As such, the pivoting adjusts the angle relationship between the exhalation oscillatory valve and to the airflow mixing channel modifying the oscillation frequency.).
Regarding Claim 20, the modified device of Liardet discloses the respiratory therapy apparatus having the one-way medicament valve and the inhalation oscillatory valve, shown above. 
The modified device of Liardet does not specifically disclose the respiratory therapy apparatus wherein the one-way medicament valve includes the inhalation oscillatory valve. 
The modified device of Liardet discloses the respiratory therapy apparatus wherein the one-way medicament valve and the inhalation oscillatory valve as separate elements (See Liardet: Fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the one-way medicament valve and the inhalation oscillatory valve as a single piece such that the one-way medicament valve includes the inhalation oscillatory valve, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding Claim 21, the modified device of Liardet discloses the respiratory therapy apparatus wherein the one-way air intake valve is positioned generally downward to allow gravity to close the valve when a user is not inhaling (See Liardet: Fig. 1-2, 8-9).
Regarding Claim 22, the modified device of Liardet discloses the respiratory therapy apparatus, shown above. 
The modified device of Liardet does not specifically disclose the respiratory therapy apparatus wherein the exhalation oscillatory valve and the inhalation oscillatory valve independently generate oscillating positive expiratory pressure assembly generates an oscillation frequency from 6 Hz to 20 Hz.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)). The modified device of Liardet discloses the respiratory therapy apparatus teaches the frequency of the oscillations being modulated (See Liardet: col. 2, ln 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Liardet as recited in claim 22, through routine experimentation, that the modified device of Liardet could have been modified as claimed to provide the desired therapeutic effect.
Regarding Claim 23, the modified device of Liardet discloses the respiratory therapy apparatus wherein the respiratory therapy device further includes the nebulizer, and the nebulizer is fluidly coupled to the to the first inflow opening (Fig. 8, col. 5, ln 53-59)
The modified device of Liardet does not specifically disclose the respiratory therapy apparatus wherein the oscillating positive expiratory pressure assembly is adjustable with an oscillation frequency range of at least 10 Hz to 18 Hz.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)). The modified device of Liardet discloses the respiratory therapy apparatus teaches the frequency of the oscillations being modulated (See Liardet: col. 2, ln 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Liardet as recited in claim 23, through routine experimentation, that the modified device of Liardet could have been modified as claimed to provide the desired therapeutic effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785